DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Information Disclosure Statement
1.	Acknowledgement is made to the information disclosure statement (IDS) submitted on 10/25/2022.  The information disclosure statement is being considered by the examiner. 

Claim Objections
2.	Claim 13 is objected to because of the following informalities, which appear to be minor draft errors including grammatical and/or lack of antecedent basis problems.  
	Claim 13 is a duplicate of claim 3, wherein perhaps claim 13 was intended to be dependent from claim 11 as a system claim.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, & 11-16 of U.S. Patent No. 10,528,776, hereinafter US ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same subject matter and recite similar claim limitations.  Specifically, claim 1 of the instant application recites similar claim limitations to that of claims 1 & 2 of US ‘776 and claim 11 of the instant application recites similar claim limitations to that of claims 14 & 2 of US ‘776.  The instant application recites limitations directed to a “type of object” and wherein the “indication of proximity identifies the type of object” as opposed to US ‘776 which recites the “indication of proximity identifies the object”.  However, in reviewing the specification of the instant application, the examiner has failed to find any recitation of what would constitute a “type” with respect to an object and merely found the same disclosure as presented in US ‘776.  Additionally, the limitations of claims 2 & 12 of the instant application can be found in claim 16 of US ‘776, the limitations of claims 3 & 13 of the instant application can be found in claims 4 & 15 of US ‘776, the limitations of claims 4 & 14 of the instant application can be found in claim 6 of US ‘776, the limitations of claims 5 & 15 of the instant application can be found in claims 4 & 6 of US ‘776, the limitations of claims 6 & 16 of the instant application can be found in claims 1 & 11 of US ‘776, the limitations of claims 7 & 17 of the instant application can be found in claim 2 of US ‘776, the limitations of claims 8 & 18 of the instant application can be found in claim 9 of US ‘776, the limitations of claims 9 & 19 of the instant application can be found in claim 12 of US ‘776, the limitations of claims 10 & 20 of the instant application can be found in claim 12 of US ‘776.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876